 Case 2:20-cv-02473-TJH-RAO Document 1 Filed 03/13/20 Page 1 of 5 Page ID #:1



 1   COLLIN D. COOK, SBN 251606
 2   ccook@fisherphillips.com
     FISHER & PHILLIPS LLP
 3   2050 Main Street, Suite 1000
 4   Irvine, California 92614
     Telephone: (949) 851-2424
 5   Facsimile: (949) 851-0152
 6   AARON D. LANGBERG, SBN 284975
 7   alangberg@fisherphillips.com
     FISHER & PHILLIPS LLP
 8
     One Embarcadero Center, Suite 2050
 9   San Francisco, California 94111
     Telephone: (415) 490-9000
10
     Facsimile: (415) 490-9001
11
     Attorney for Defendant
12   MIKE ROVNER CONSTRUCTION, INC.
13
14                           THE UNITED STATES DISTRICT COURT
15                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
16   ANDRES CARMONA-MORALES,               Case No: _____________________
17                   Plaintiff,
18                                         DEFENDANT MIKE ROVNER
             vs.                           CONSTRUCTION, INC.’S PETITION
19                                         AND NOTICE OF REMOVAL
     MIKE ROVNER CONSTRUCTION,             UNDER 28 U.S.C. §§ 1331, 1367,
20   INC.; and DOES 1-20, inclusive,       1441(A), AND 1446
21                                         (FEDERAL QUESTION)
                     Defendant.
22                                         [Removed from Los Angeles Superior
23                                         Court, Civil Case No.: 20STCV01803]
24                                         Action filed: January 15, 2020
                                           Removal Date: March 13, 2020
25
                                           Trial Date:   None set
26
27
28
           DEFENDANT MIKE ROVNER CONSTRUCTION, INC.’S PETITION AND NOTICE OF
                  REMOVAL UNDER 28 U.S.C. §§ 1331, 1367, 1441(A), AND 1446
     FP 37364681.1
 Case 2:20-cv-02473-TJH-RAO Document 1 Filed 03/13/20 Page 2 of 5 Page ID #:2



 1           TO PLAINTIFF AND THE CLERK OF THE ABOVE ENTITLED
 2   COURT:
 3           PLEASE        TAKE       NOTICE       that   Defendant     MIKE      ROVNER
 4   CONSTRUCTION, INC. (“Defendant”) hereby removes the above-referenced action
 5   of Plaintiff ANDRES CARMONA-MORALES (“Plaintiff”) from the Superior Court
 6   of California, County of Los Angeles to the United States District Court for the Central
 7   District of California on federal question jurisdiction grounds pursuant to 28 U.S.C.
 8   sections 1331, 1367, 1441(a), and 1446. In support of removal, Defendant states as
 9   follows:
10   I.      PROCEDURAL HISTORY
11           On January 15, 2020, Plaintiff filed a Complaint in the Superior Court of
12   California, County of Los Angeles entitled Carmona-Morales v Mike Rovner
13   Construction, Inc., Los Angeles Superior Court Case No. 20STCV01803
14   (“Complaint”). The Complaint alleges causes of action against Defendant for:
15                   (1) Wrongful Termination in Violation of Public Policy;
16                   (2) FMLA Interference; and
17                   (3) FMLA Retaliation.
18           Defendant was personally served with the Summons and Complaint on
19   February 12, 2020. (Request for Judicial Notice (“RJN”), Ex. E.) A copy of the
20   Summons, the Complaint, and related documents that were served upon Defendant are
21   attached hereto as Exhibit A.
22           Defendant filed an Answer to Plaintiff’s Complaint on March 11, 2020. A true
23   and correct copy of the Answer is attached hereto as Exhibit B. The Complaint and
24   Answer constitute all process, pleadings, and orders received by Defendant, and all
25   process, pleadings and orders known by Defendant to exist in this action.
26   II.     BASIS FOR REMOVAL JURISDICTION
27           Plaintiff’s Complaint is removable based on federal question jurisdiction.
28   Federal question jurisdiction exists and this Court has original jurisdiction over
                                              2
           DEFENDANT MIKE ROVNER CONSTRUCTION, INC.’S PETITION AND NOTICE OF
                  REMOVAL UNDER 28 U.S.C. §§ 1331, 1367, 1441(A), AND 1446
     FP 37364681.1
 Case 2:20-cv-02473-TJH-RAO Document 1 Filed 03/13/20 Page 3 of 5 Page ID #:3



 1   Plaintiff’s Complaint because it alleges claims arising under federal law—specifically,
 2   Family and Medical Leave Act (FMLA) interference and retaliation in violation of 29
 3   U.S.C. § 2601, et seq. (Ex. B, Complaint, ¶¶ 1, 3, 35-77); Mims v. Arrow Fin'l
 4   Services, LLC, 565 U.S. 368, 376–77 (2012) (“[A] federally created claim for relief is
 5   generally a sufficient condition for federal-question jurisdiction.”) (internal citations
 6   omitted). Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court
 7   of which the district courts of the United States have original jurisdiction, may be
 8   removed by the defendant or the defendants, to the district court of the United States
 9   for the district and division embracing the place where such action is pending.” This
10   Court therefore has original jurisdiction of the above-entitled action pursuant to 28
11   U.S.C. § 1331, and removal of the action to this Court is proper pursuant to 28
12   U.S.C. § 1441.
13           This Court has supplemental jurisdiction over the remaining state law claim for
14   Wrongful Termination in Violation of Public Policy. A plaintiff’s pleading of claims
15   under state law does not preclude removal of an action involving a federal claim.
16   Rather, the federal claim creates supplemental jurisdiction over the entire action under
17   28 U.S.C. § 1367, including jurisdiction over non-federal claims and supplemental
18   parties, as long as the state law claims are transactionally related to the federal claim.
19   See, City of Chicago v. International College of Surgeons, 522 U.S. 156, 165 (1997).
20           Here, Plaintiff’s state law claim for Wrongful Termination in Violation of
21   Public Policy is related to Plaintiff’s employment with Defendant and cessation
22   thereof and is therefore transactionally related to his federal claims for interference
23   and retaliation based on FMLA leave under 29 U.S.C. § 2601, et seq. Accordingly,
24   this Court has supplemental jurisdiction over the entire action pursuant to 28 U.S.C.
25   § 1367. See, e.g., Palmer v. Hosp. Auth. of Randolph City, 22 F.3d 1559, 1566 (11th
26   Cir. 1994); Martin v. Home Depot U.S.A. Inc., et al., 2018 WL 6523440, at *1 (S.D.
27   Cal. Dec. 11, 2018).
28   ///
                                                 3
           DEFENDANT MIKE ROVNER CONSTRUCTION, INC.’S PETITION AND NOTICE OF
                  REMOVAL UNDER 28 U.S.C. §§ 1331, 1367, 1441(A), AND 1446
     FP 37364681.1
 Case 2:20-cv-02473-TJH-RAO Document 1 Filed 03/13/20 Page 4 of 5 Page ID #:4



 1           Accordingly, this case may be removed to this Court under 28 U.S.C.
 2   sections 1441(a) and 1446.
 3   III.    TIMELINESS OF REMOVAL
 4           Under 28 U.S.C. § 1446(b), a “notice of removal of a civil action or proceeding
 5   shall be filed within 30 days after the receipt by the defendant, through service or
 6   otherwise, . . .” The 30-day period for removal is triggered once service occurs.
 7   Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354 (1999).
 8           Defendant was served with the Complaint on February 12, 2020 and files this
 9   removal on March 13, 2020. (RJN, Exhibit E). This Removal is accordingly timely.
10   IV.     VENUE
11           This action is currently pending in the Superior Court for the County of Los
12   Angeles. Venue properly lies in the United States District Court for the Central District
13   of California pursuant to 28 U.S.C. sections 1391(a) and 1441(a).
14   V.      NOTICE PROVIDED TO STATE COURT AND PLAINTIFF
15           Written notice of this Notice of Removal in the United States District Court for
16   the Central District of California will be served on Plaintiff’s counsel of record at
17   BEAMAN JACINTO LAW, P.C. and SETHI LAW FIRM. A copy of the Notice to
18   Adverse Party of Removal of Action to Federal Court is attached hereto as Exhibit C
19   (without exhibits because the exhibit is this Notice). In addition, a copy of this Notice
20   of Removal will be filed with the Clerk of the Court in the Superior Court for the State
21   of California, County of Los Angeles. A copy of the Notice to State Court of Removal
22   of Action to Federal Court is attached hereto as Exhibit D (without exhibits because
23   the exhibit is this Notice).
24   ///
25   ///
26   ///
27   ///
28   ///
                                                 4
            DEFENDANT MIKE ROVNER CONSTRUCTION, INC.’S PETITION AND NOTICE OF
                   REMOVAL UNDER 28 U.S.C. §§ 1331, 1367, 1441(A), AND 1446
     FP 37364681.1
 Case 2:20-cv-02473-TJH-RAO Document 1 Filed 03/13/20 Page 5 of 5 Page ID #:5



 1            Defendant respectfully removes the above-mentioned litigation, now pending
 2   before the Superior Court of California, Los Angeles County, to this Court based on
 3   federal question jurisdiction and supplemental jurisdiction of Plaintiff’s state law
 4   claim.
                                            Respectfully submitted,
 5
 6                                          FISHER & PHILLIPS, LLP
 7    March 13, 2020                  By:     /s/ Aaron D. Langberg
 8                                          COLLIN D. COOK
                                            AARON D. LANGBERG
 9
                                            Attorney for Defendant
10                                          MIKE ROVNER CONSTRUCTION, INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               5
           DEFENDANT MIKE ROVNER CONSTRUCTION, INC.’S PETITION AND NOTICE OF
                  REMOVAL UNDER 28 U.S.C. §§ 1331, 1367, 1441(A), AND 1446
     FP 37364681.1
